Citation Nr: 1420092	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  09-31 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011 the Board denied this claim of entitlement to service connection for hearing loss.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In December 2012, the Court vacated the Board's decision denying this claim and remanded it to the Board further development.  In October 2013, the Board in turn remanded this claim so the Veteran could be provided a VA compensation examination for a medical nexus opinion concerning the etiology of his hearing loss - especially insofar as the likelihood it is related or attributable to his military service, as he is alleging.  To this end, he was examined in November 2013; however, the opinion provided is inadequate.  Accordingly, another opinion must be obtained.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, this claim is again REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

The Board's October 2013 remand directive requested that a history be elicited from the Veteran regarding his hearing loss, but the November 2013 examination report does not contain any details regarding the history of his hearing loss and its associated symptoms.  Further, the opinion was to be accompanied by explanatory rationale (i.e., by the underlying medical and factual basis leading the examiner to reach his conclusion).  Instead, the report merely indicates there was not a permanent positive threshold shift greater than normal measure.  This bare, conclusory statement does not provide the required level of explanation.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further comment therefore is required before deciding the appeal of this claim.  Once VA undertakes to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).
 
Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain a supplemental medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's current hearing loss is related or attributable to his military service - and particularly to noise exposure due to his military occupational specialty (MOS) as an Infantryman with an M-16 Rifle Expert Badge and Hand Grenade Expert Badge.  It is therefore essential to consider the history of this claimed disability, including insofar as what occurred during the Veteran's service and in the years since.  Further, the report must include discussion of the underlying medical rationale for the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

In particular, if the examiner, like the prior January 2009 examiner, concludes or indicates in effect that there is no such thing as delayed-onset hearing loss, so that hearing loss should have been objectively evident much earlier than when it was actually shown in this instance, certainly more contemporaneous to the alleged trauma in service, such as during the Veteran's separation examination, then there needs to be more explanation of why there is this expectation and why it is reasonable under the circumstances.  Merely conclusively saying there is this expectation, without any explanation, is insufficient.  The same is true for merely indicating there was not a permanent positive threshold shift greater than normal measure during the Veteran's service.  So perhaps some citation to supporting medical authority would be warranted.  

2.  Ensure the examination report responds to the specific question being asked regarding causation.  If not, return the report for all necessary additional information. 

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

